                     Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 1 of 12
AO 106(Rev. 04/10) Application fora Search Warrant



                                     United States District Court
                                                                    for the                                             AUG26 Z019
                                                         Western District of Oklahoma
                                                                                                         CARMELITA REEDER SHINN. CLERK
                                                                                                        U.S. DIST.COW^STERN
             In the Matter ofthe Search of                             \                                BY          iwH         .DEPUTY
        (Briefly describe the property to be searched
         or identify the person by name and address)                             Case No. M-19- MM? -STE
   The cellular telephone assigned call number(405)
   412-2947, that is stored at premises controlled by
                             T-Mobile

                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A.

located in the             Western                District of              Oklahoma            , there is now concealed (identify the
person or describe the property to be seized)'.

 See Attachment B.


          The basis for the search under Fed. R. Grim. P. 41(c)is (checkone or more):
                 ivf evidence of a crime;
                 □ contraband, fruits of crime, or other items illegally possessed;
                 □ property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

           Code Section                                                       Offense Description
       18 U.S.C. § 922(g)(1)                       Felon in Possession of Ammunition


          The application is based on these facts:
        See Affidavit, attached hereto

           fif Continued on the attached sheet.
           □ Delayed notice of          days (give exact ending date if more than 30 days:                                ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                               Appl^^pf'f^igndture
                                                                                        dared H. Lowe, Special Agent ATP
                                                                                               Printed name and title


 Sworn to before me and signed in my presence.


Date: ^
               '" I                                  '                                           Judge's signature

 City and state: Oklahoma City, Oklahoma                                         SHON T. ERWIN, U.S. MAGISTRATE JUDGE
                                                                                               Printed name and title
            Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 2 of 12




                 IN THE UNITED STATES DISTRICT COURT

               FOR THE WESTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
                                              Case No. MJ-                  -STE
THE CELLULAR TELEPHONE
ASSIGNED CALL NUMBER(405) 412-
2947, THAT IS STORED AT PREMISES
CONTROLLED BY T-Mobile, USA


                             AFFIDAVIT IN SUPPORT OF
                  AN APPLICATION FOR A SEARCH WARRANT

      I, Jared H. Lowe, a Special Agent (SA) with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF), Oklahoma City, being first duly sworn, hereby depose

and state as follows:


                   INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular telephone assigned call number (405) 412-

2947, (the "SUBJECT PHONE"), that is stored at premises controlled by T-Mobile,

USA,a wireless telephone service provider headquartered at 4 Sylvan Way,Parsippany,

New Jersey 07054. The information to be searched is described in the following

paragraphs and in Attachment A. This affidavit is made in support of an application for
a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require T-Mobile, USA,to disclose

to the government copies of the information further described in Section I of Attachment

B. Upon receipt of the information described in Section I of Attachment B, government-
            Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 3 of 12




authorized persons will review the information to locate items described in Section II of

Attachment B.


      2.       I am employed as an ATF Special Agent, and have been so employed since

January 2015. I am currently assigned to the Dallas Field Division, Oklahoma City Field

Office. I am responsible for conducting investigations of crimes against the United States

in violation of federal law{s). My duties include, but are not limited to, the investigation

of possession of firearm(s) by prohibited persons and violations of law related to other

regulated or prohibited substances, which is in violation of Title 18, United States Code,

Sections 921 through 931.

       3.      Prior to being employed by the ATF, I served as a commissioned Police

Officer for approximately ten years with the Bixby Police Department in Bixby,

Oklahoma. I am a graduate of the Criminal Investigator Training Program (CITP) at the

Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia, the ATF

Special Agent Basic Training (SABT) Academy, as well as the Firearms/Ammunition

Interstate Nexus Training (FINT) at the ATF Firearms Technology Branch in

Martinsburg, West Virginia. I have received specialized training in numerous areas of

law enforcement relating to criminal investigations, including search warrant preparation,

execution, and issues relating to the successful prosecution of such cases. This training

includes how to conduct searches of specific premises' and/or devices resulting from the

authority of a search warrant to do so. On occasion, I have used telephone location

information as part of my investigations. Telephone location information helps law

enforcement determine where a particular person (or at least their cell phone) was at a
            Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 4 of 12




particular time—^highly useful information in corroborating other aspects of the
investigation. I am authorized to investigate violations of the laws of the United States

and to execute warrants issued under the authority ofthe United States.

      4.       The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents, law enforcement personnel,

interviews, witnesses, and other information related to the case. Since this Affidavit is

being submitted for the limited purpose of securing a search warrant, I have not included

every fact known to me concerning this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause for the requested warrant.

       5.      Based on my training and experience and the facts set forth in this affidavit,

I submit that there is probable cause to believe that Terrence L. Hill, also known as

Terrance L. Hill,(DOB: XX-XX-1981 / SSN: XXX-XX-1708)("HILL"), has been a

felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1), and that records

of the SUBJECT PHONE will show evidence of that crime. As such, there is probable

cause to search the information described in Attachment A for evidence of this crime as

further described in Attachment B.

                                   PROBABLE CAUSE


       6.      On September 19, 2018, at approximately 6:54 am the Oklahoma City

Police Department responded to a residence located at 1429 NW 99th Street, Oklahoma

City, Oklahoma, in reference to a shooting that occurred at that location. Upon arrival to

the residence, officers located a female victim who sustained two (2) gunshot wounds.
            Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 5 of 12




The victim and the victim's daughter positively identified the person who shot the victim

as Terrance Lorenzo Hill(HILL). HILL is the victim's former boyfriend.

      7.       Based on the statements made by the victim, the victim's daughter, and

evidence collected at the scene, the Oklahoma City Police Department was able to obtain

an arrest warrant for HILL. On September 19, 2018, HILL was taken into custody on

the following charges: 1. Shooting with Intent to Kill (AFCF), 2. Threatening an Act of

Violence (AFCF), 3. Possession of a Firearm in the Commission of a Felony (AFCF),

and 4. Discharge a Firearm into a Dwelling (AFCF). On February 5, 2019, a federal

grand jury filed an Indictment charging HILL with being a felon in possession of

ammunition, specifically the steel cartridge casings used in the shooting.

       8.      During an interview with HILL the day of his arrest, HILL denied any

knowledge of the shooting. HILL stated that he got off work at the Oklahoma County

Fairgrounds at approximately 7:00 am on September 19, 2018. HILL stated he then

walked from the Oklahoma County Fairgrounds to the area of his sister's residence, near

NE 54th Street and Rhode Island, Oklahoma City, Oklahoma. During the interview,

HILL changed the described route he walked from the Oklahoma County Fairgrounds to

his sister's residence several times, ultimately stating that he could not remember the

exact route he walked that morning.

       9.      During the course of my investigation, I listened to a jail call from HILL to

the SUBJECT PHONE wherein the woman he was speaking to said,"But I dropped you

off," to which HILL responded, "See, now you've said too much." On or about

February 13, 2019, I was able to identify the owner of the SUBJECT PHONE as Judy
         Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 6 of 12




Hudson(HUDSON),2944 NW 29^*^ Street, Oklahoma City, Oklahoma. On February 14,

2019, ATF Special Agent Corey Wells and I conducted an interview of HUDSON at her

residence.


      10.    HUDSON confirmed that she is the owner of the SUBJECT PHONE.

During the interview, HUDSON stated that on September 19, 2018, she and her

roommate picked HILL up from the Oklahoma County Fairgrounds sometime between

6:00 and 6:30am. Initially, HUDSON stated that she drove HILL from the Oklahoma

County Fairgrounds to a 7-Eleven convenience store in the area of W. Britton Road and

N. Western Avenue in Northwest Oklahoma City. HUDSON later clarified that the

location of the 7-Eleven convenience store is actually at the comer of W. Hefner Road

and N. Westem Avenue in Northwest Oklahoma City. (The physical address of the 7-

Eleven convenience store is 1100 NW 108^ Street, Oklahoma City, Oklahoma.)

HUDSON stated that after picking HILL up that morning, she made no stops between

the Oklahoma County Fairgrounds and the 7-Eleven convenience store. Once HILL was

dropped off at the 7-Eleven convenience store, she and her roommate left the area and

retumed home.


       11.   After speaking with HUDSON, 1 drove to the location of the 7-Eleven

convenience store where HUDSON stated she dropped HILL off on the moming of

September 19, 2018. 1 was able to determine the location of the 7-Eleven convenience

store is approximately one-half(1/2) of a mile from the shooting victim's residence.

       12.   On September 28, 2018, Oklahoma City Police Department Detective

Joseph Bumett got a search warrant for cellular data pertaining to cellular telephone
         Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 7 of 12




number (405) 313-0560 (HILL's cell phone). The Honorable Judge Kevin C. McCray

issued the search warrant in the District Court of Oklahoma County, State of Oklahoma

(Case No. SW-2018-1321).

       13.   A review of the cellular data belonging to HILL's cell phone showed calls

between the SUBJECT PHONE and HILL's cell phone on September 19, 2018, at 5:45

am and 6:14 am. HILL's cell phone records further indicate that his cell phone was at

the fairgrounds at 6:23 am and north of the fairgrounds (in the direction of the victim's

home and further north than an individual would likely be able to get to walking) at 6:28

am. HILL's cell phone records further indicate that HILL's cell phone was then turned

off until approximately 7:59 am.

       14.   Based on my training and experience, I submit there is probable cause to

believe that HUDSON drove HILL on September 19, 2018, from the Oklahoma County

Fairgrounds to the vicinity of the victim's home immediately prior to the shooting.

Obtaining cell site information for the SUBJECT PHONE will assist law enforcement

by corroborating HUDSON'S account (and disproving HILL's account) by potentially

placing her (or her phone) in the immediate vicinity of 7-Eleven convenience store prior

to the shooting.

       15.   In my training and experience, I have learned T-MOBILE is a company

that provides cellular telephone access to the general public. I also know that providers

of cellular telephone service have technical capabilities that allow them to collect and

generate information about the locations of the cellular telephones to which they provide

service, including cell-site data, also known as "tower/face information" or "cell


                                           6
         Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 8 of 12




tower/sector records." Cell-site data identifies the "cell towers" (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the "sector" (i.e., faces of the towers) to which the

telephone connected. These towers are often a half-mile or more apart, even in urban

areas, and can be ten or more miles apart in rural areas. Furthermore, the tower closest to

a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data provides an approximate location of the cellular telephone but

is typically less precise than other types of location information, such as E-911 Phase II

data or Global Positioning Device("GPS") data.

       16.   Based on my training and experience, I know that T-MOBILE can collect

cell-site data about the SUBJECT PHONE. I also know that wireless providers such as

T-MOBILE typically collect and retain cell-site data pertaining to cellular phones to

which they provide service in their normal course of business in order to use this

information for various business-related purposes.

       17.   Based on my training and experience, I know that wireless providers such

as T-MOBILE typically collect and retain information about their subscribers in their

normal course of business. This information can include basic personal information

about the subscriber, such as name and address, and the method(s) of payment (such as

credit card account number) provided by the subscriber to pay for wireless telephone

service. I also know that wireless providers such as T-MOBILE typically collect and

retain information about their subscribers' use of the wireless service, such as records

about calls or other communications sent or received by a particular phone and other
          Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 9 of 12




transactional records, in their normal course of business. Furthennore, I contacted T-

MOBILE and confirmed that they keep the types of business records sought here for 24

months.


                            AUTHORIZATION REQUEST

       18.    Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       19.    I further request that the Court direct T-MOBILE to disclose to the

government any information described in Section I of Attachment B that is within its

possession, custody, or control. Because the warrant will be served on T-MOBILE, who

will then compile the requested records at a time convenient to it, reasonable cause exists

to permit the execution of the requested warrant at any time in the day or night.

                                                  Respectfully submitted.



                                                  JareckH. Lows
                                                  Special Agent
                                                  Bureau of Alcohol, Tobacco, Firearms
                                                  and Explosives



      Subscribed and sworn to before me on August               2019.
                                                               ,ZU1V.




                                                 SHON T. ERWIN
                                                 United States Magistrate Judge
                                                 Western District of Oklahoma




                                            8
        Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 10 of 12




                                 ATTACHMENT A
                              Property to Be Searched


      This warrant applies to records and information associated with the cellular

telephone assigned call number(405)412-2947(the "Account"),that are stored at premises

controlled by T-Mobile(the "Provider"), headquartered at4 Sylvan Way,Parsippany, New

Jersey 07054.
         Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 11 of 12




                                     ATTACHMENT R
                              Particular Things to be Seized

I.     Information to be Disclosed by the Provider
       To the extent that the information described in Attachment A is within the
possession, custody, or control of the Provider, including any information that has been
deleted but is still available to the Provider or that has been preserved pursuant to a request
made under 18 U.S.C. § 2703(f), the Provider is required to disclose to the government the
following information pertaining to the Account listed in Attachment A for the time period
from September 18, 2018, to September 20, 2018:

          a. The following information about the customers or subscribers of the
              Account:

                  i. Names(including subscriber names, user names, and screen names);
                 ii. Addresses (including mailing addresses, residential addresses,
                     business addresses, and e-mail addresses);
                iii. Local and long distance telephone connection records;
                iv. Records ofsession times and durations, and the temporarily assigned
                    network addresses (such as Internet Protocol ("IP") addresses)
                    associated with those sessions;

                 V. Length ofservice (including start date) and types ofservice utilized;
                vi. Telephone or instrument numbers (including MAC addresses.
                    Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                    Numbers("MEIN"),Mobile Equipment Identifier("MEID"); Mobile
                    I^^entification Number ("MIN"), Subscriber Identity Modules
                    ("SIM"), Mobile Subscriber Integrated Services Digital Network
                    Number ( MSISDN ); International Mobile Subscriber Identity
                    Identifiers ("IMSI"), or International Mobile Equipment Identities
                   ("IMEI");
          Case 5:19-mj-00448-STE Document 1 Filed 08/26/19 Page 12 of 12




                 vii. Other subscriber numbers or identities (including the registration
                      Internet Protocol ("IP") address); and

                viii. Means and source of payment for such service (including any credit
                      card or bank account number) and billing records.

           b. All records and other information (not including the contents of
               communications) relating to wire and electronic communications sent or
               received by the Account, including:
                   i. the date and time of the communication, the method of the
                      communication, and the source and destination ofthe communication
                     (such as the source and destination telephone numbers (call detail
                      records), email addresses, and IP addresses); and

                  ii, information regarding the cell tower and antenna face (also known as
                     "sectors")through which the communications were sent and received.

II.        Information to be Seized by the Government

       All information described above in Section I that constitutes evidence of violations

of 18 U.S.C. § 922(g)(1) involving the phone number (405) 412-2947 during the period
from September 18, 2018, to September 20, 2018.

       Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency personnel
assisting the government in this investigation, and outside technical experts under
government control)are authorized to review the records produced by the Provider in order

to locate the things particularly described in this Warrant.
